Title: From James Madison to Thomas Jefferson, 26 July 1791
From: Madison, James
To: Jefferson, Thomas


Dear Sir
N. Y. July 26. 1791
I am just in possession of your favor of the 24 inst: & thank you for the pamphlet which I shall look over without delay. Mr. Dorhman has this moment handed me a letter to Mazzei which will give him the change of prospect as to the balance of the debt. I really believe D’s misfortune to have been great & real. Mazzei must rest contented with his ultimate security in the land which I consider as satisfactory. It probably could not at this moment be converted into money at all; and certainly not without an absolute sacrifice of D’s interest. The maple sugar was principally bought by the manufacturers to be refined. After some research I have found a parcel from which you can be supplied. But the quality is so far below the standard formd by my imagination, that I inclose a sample in order to have your own decision on the case. The price is £3–8. N. Y. Currency. Nothing New. Yrs. Mo: Affy.
Js. Madison Jr
